Citation Nr: 1644360	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  15-02 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of medical expenses incurred with Levy County Emergency Medical Service (EMS) on February 7, 2014.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

B. Rideout-Davidson, Associate Counsel

INTRODUCTION

The Veteran had a period of active duty from December 1963 to December 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 decision from the Department of Veterans Affairs (VA) Medical Center (VAMC) in Gainesville, Florida.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the Regional Office in St. Petersburg, Florida.  A transcript of that hearing has been associated with the claims file.
 
The Board also notes that, in addition to the paper claims file, there is a VBMS and Virtual VA paperless claims file associated with the Veteran's claim.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On February 7, 2014, the Veteran's wife called for EMS services after the Veteran became ill and lost consciousness several times.  The Veteran has requested payment or reimbursement for his medical expenses associated with Levy County EMS services on February 7, 2014.

The claims file shows that VHA denied the Veteran's claim in a July 2014 decision, stating that the claim had not been received within 90 days from the episode of care.  However, the Board notes that the Veteran's current VHA file does not appear to be complete.  For example, it is unclear as to whether the Veteran filed his own claim or whether the AOJ had construed the billing claim from Levy County EMS as the claim, which was received in June 2014.  The November 2014 statement of the case (SOC) does not list the claim date or indicate whether the claim was submitted by the Veteran or Levy County EMS.  Moreover, the Board notes that the Veteran was awarded reimbursement by VHA for his private hospital stays that resulted from the same illness and symptoms, which caused the Veteran's wife to contact Levy County EMS on February 7, 2014.  It appears that the hospitalizations/dates of service for such care were February 7, 2014, to February 10, 2014, and February 7, 2014, to February 17, 2014.  The Board finds that those claims for reimbursement of medical expenses may be relevant to the Veteran's claim for reimbursement of Levy County EMS.  However, the records and documents regarding those claims are not associated with the file.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should identify the date of receipt of the claim for medical reimbursement for Levy County EMS services on February 7, 2014, and state whether it was filed by the Veteran or the private provider.  The AOJ should ensure that the claim is associated with the claims file.  

2.  The AOJ should obtain copies of the Veteran's claim(s) for medical reimbursement for private hospital care in February 2014, as well as any related documents, including any medical records, billing, correspondence, and VHA decisions on the matter(s), and associate them with the file.  (It appears that the Veteran has been awarded reimbursement for his private hospital stays in February 2014, and those records may be relevant to the claim currently on appeal).

3.  The AOJ should review the billing records from Levy County EMS, which were submitted by the Veteran.  These records indicate that something was mailed to the VAMC in Gainesville, Florida, in March 2014, but it also appears that it may have been recalled and mailed at a later date.  If additional clarification or information is needed, the AOJ should attempt to obtain it.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




